Keefe, Judge:
This appeal to reappraiseihent has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the market values or prices of the leather sandals enumerated below covered by the invoice in the case at bar, at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, are as follows, exclusive of the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States:
Item No. 2487-R 4974_$0.885 per pair
Item No. 2488-R 4974_ .885 per pair
Item No. 2493-5003_ .95 per pair
Item No. 2490-S 4980_,_ 1.19 per pair
Item No. 2491-S 4980_1_ 1.19 per pair
Item No. 2492-S 4980_ 1.19 per pair
That the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed'ready for shipment to the United States was $0.75 per case when packed 72 pairs to a case, and $1.50 per case when packed 144 pairs to a. case.
*1013It is further stipulated and agreed that there was no higher export value for the merchandise herein above set forth.
It is further stipulated and agreed that the above entitled case may be submitted upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the-determination of the value of the merchandise here involved, and that such values are as follows:

Item Per pair

2487-R 4974. $0. 885
2488-R 4974___ .885
2493-5003___:_ . 95
2490-S 4980_ 1. 19
2491-S 4980_ 1. 19
2492-S 4980..... 1.19
Plus $0.75 per case when packed 72 pairs to a case, and $1.50 per case when packed 144 pairs to a case.
Judgment will be rendered accordingly.